 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

 

Caption in Compliance with D.N.J. LBR 9004-1(b)
[Enter your name, address and telephone number]

Joseph Threston, Esq.
307 7" Street
Riverton NJ 08077
(856) 303-1310
jttlaw@aol.com

 

 

In Re:
[Enter the debtor's name(s) ]

THOMAS TAGGART

 

 

Case No.:
Chapter:
Hearing Date:

Judge:

NOTICE OF MOTION
FOR RELIEF FROM THE AUTOMATIC STAY

21-14250-ABA
[Enter the case number]
13

[Enter the chapter; example: 13]

[Enter the hearing date]

Altenberg
[Enter the Judge's last name]

RYAN HALL has filed papers with the court requesting relief from the automatic stay in order

to initiate or resume an action in the state court of New Jersey for possession of the premises
occupied by the debtor(s) located at: 7236 Walnut Avenue, Pennsauken NJ 08109

 

YOUR RIGHTS MAY BE AFFECTED. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. (If you do not

have an attorney, you may wish to consult one).

If you do not want the court to grant this motion, or if you want the court to consider your
views, you or your attorney must file with the clerk at the address listed below, a written
response explaining your position no later than 7 days prior to the hearing date.

Hearing Date:

[Enter the date of the hearing]

Hearing Time:

 

[Enter the time of the hearing]

Hearing Location:

 

[Enter the location of the hearing]

 

 
Courtroom Number:

 

[Enter the courtroom number]

If you mail your response to the clerk for filing, you must mail it early enough so the
court will receive it on or before 7 days prior to the hearing date.

You must also mail a copy of your response to:

[Enter the trustee's name and address]

[Enter the name and address of all other parties who will be affected by this motion]

do not take the steps outlined above, the court may decide that

If you, or your attorney,
he motion and may enter an order granting that relief.

you do not oppose the relief sought in t

 

Date: August 16, 2021

[Enter the date this document is signed] Signature [Of the party seeking relief]
